DETAILED ACTION
This action is responsive to the following communication: the claims filed on 12/02/2020.
In the instant application, claims 1, 9 and 10 are independent claims. Claims 1-10 have been examined and are pending. This action is made NON-FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 12/02/2020 are acceptable.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 12/02/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2020 was filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a hand recognition processing unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites, in part, “a hand recognition processing unit” which does not have any corresponding description within the specification, therefore not meeting the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim limitations “a hand recognition processing unit”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of each term used. There is no disclosure of any particular structure, either explicitly or inherently, to perform the recognition processing. The use of the term a hand recognition processing unit” is not adequate structure for performing said function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the terms “a hand recognition processing unit” refer to only the function to perform and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

With respect to claim 1, a “program” is being recited; however, the program would reasonably be interpreted by one of ordinary skill in the art as software, per se because all those that contain in the system are software components (e.g., a hand recognition processing unit).  As such, it believed that the system of claim 1 is reasonably interpreted as functional descriptive material, per se.  The functional descriptive material are nonstatutory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759.
Claims 2-8 fail to resolve the deficiencies of claim 1 and therefore are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogasawara et al. (US 2016/0231807 A1; hereinafter Ogasawara) in view of Tsuda (US 20100310136 A1; hereinafter Tsuda).

As to claims 1, 9 and 10, Ogasawara teaches
A program (see ¶ 0138) for causing a computer to function as: 
A recognition apparatus (see Fig. 4 and ¶ 0136) comprising:
A recognition method (see ¶ 0234) comprising a step of:
a hand recognition processing unit configured to perform, as a hand recognition process for recognizing (see ¶ 0032, 0060-0061; detector configured to detect a hand of a user), according to a posture of a portable terminal including an optical sensor that receives light, a hand reflected in an image obtained by sensing of the optical sensor (see ¶ 0060; the hand of the user can be detected on the basis of the input image.  ¶ 0127; the portable apparatus includes infrared camera, sensor 5.  ¶ 0145-0146, 0228; input made by right hand or left hand is detected), a hand recognition process for a left hand or a hand recognition process for a right hand (see ¶¶ 0145-0146, 0228; the portable device capture an infrared image by the infrared camera  and analyzes the captured infrared image to identify a gesture input performed by the user. ¶ 0150; right hand gesture.  ¶ 0228; left hand gesture). 
In the alternative, Tsuda is relied upon for teaching the limitation “a hand recognition processing unit configured to perform, as a hand recognition process for recognizing a hand reflected in an image obtained by sensing of the optical sensor (see Fig. 4-5 and ¶ 0053-0054; hand recognition logic 506 includes hardware and/or software components for obtaining an image of a finger and identifying a specific finger by matching the image against a database of finger images, based on the identification, hand recognition logic may determine whether the finger belongs to a right hand or a left hand of the user.  See Fig. 2 and ¶ 0042; sensors 212 collect and provide information that is used to aid the user in capturing images or in providing other types of information).
Both references are in the same field of endeavor as the claimed invention (i.e., hand input/gesture recognition), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teaching of Ogawawara to include the hand recognition logic disclosed in Tsuda to achieve the claimed invention such that image sensed by a sensor can be analyzed to determine a hand gesture/input as claimed.  One would be motivated to make such a combination is to allow a user to more conveniently access displayed features with the user’s right hand or left hand (Tsuda: see ¶ 0035).
As to claim 4, the rejection of claim 1 is incorporated.  Ogasawara and/or Tsuda further teach: wherein the hand recognition process for the left hand is a hand recognition process that uses a dictionary for the left hand, and the hand recognition process for the right hand is a hand recognition process that uses a dictionary for the right hand (Tsuda: see Fig. 4-5 and ¶ 0053-0054; hand recognition logic 506 includes hardware and/or software components for obtaining an image of a finger and identifying a specific finger by matching the image against a database of finger images {~dictionary}, based on the identification, hand recognition logic may determine whether the finger belongs to a right hand or a left hand of the user.  See Fig. 2 and ¶ 0042; sensors 212 collect and provide information that is used to aid the user in capturing images or in providing other types of information).
Both references are in the same field of endeavor as the claimed invention (i.e., hand input/gesture recognition), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teaching of Ogawawara to include the hand recognition logic disclosed in Tsuda to achieve the claimed invention such that image sensed by a sensor can be analyzed to determine a hand gesture/input as claimed.  One would be motivated to make such a combination is to allow a user to more conveniently access displayed features with the user’s right hand or left hand (Tsuda: see ¶ 0035).
As to claim 6, the rejection of claim 1 is incorporated.  Ogasawara and/or Tsuda further teach: wherein the hand recognition process for the left hand is a hand recognition process for one of the image and a reversal image that is a left-right reversed image of the image (Ogasawara: see ¶ 0134; when the user holds the portable electronic apparatus 1 with their left hand, the infrared camera 4 captures an image of a space in the right side surface direction of the portable electronic apparatus 1, and the distance measuring sensor 5 measures the distance to an object present in the space in the right side surface direction of the portable electronic apparatus 1), and the hand recognition process for the right hand is a hand recognition process for the other of the image and the reversal image (Ogasawara: see ¶ 0134; when the user holds the portable electronic apparatus 1 with their left hand, the infrared camera 4 captures an image of a space in the right side surface direction of the portable electronic apparatus 1, and the distance measuring sensor 5 measures the distance to an object present in the space in the right side surface direction of the portable electronic apparatus 1). 

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogasawara et al. (US 2016/0231807 A1; hereinafter Ogasawara) in view of Tsuda (US 20100310136 A1; hereinafter Tsuda) further in view of Kawamoto (US 2015/0084885 A1; hereinafter Kawamoto).

As to claim 2, the rejection of claim 1 is incorporated.  Ogasawara and/or Tsuda further teach: wherein the hand recognition processing unit performs the hand recognition process for the left hand or the hand recognition process for the right hand according to a direction of the portable terminal with respect to a direction of a gravitational acceleration (Ogasawara: see ¶ 0172; from the infrared image captured by the infrared camera 4, a predetermined position (e.g., the center of gravity) on the hand of the user in the captured image is calculated. A range image indicating a range of the infrared image in the right-left direction (the Z-axis direction in FIG. 9) is displayed, and an image indicating the position of the hand is displayed at the calculated position).
Alternatively, Kawamoto is relied upon for teaching the limitation wherein the hand recognition processing unit performs the hand recognition process for the left hand or the hand recognition process for the right hand according to a direction of the portable terminal with respect to a direction of a gravitational acceleration (see ¶ 0015, 0083, 0087; the portable electronic device further includes an acceleration sensor for detecting an attitude of the portable electronic device based on a direction of gravity. The control portion switches the display mode of the display portion to either one of the right-hand display mode and the left-hand display mode, in accordance with the attitude of the portable electronic device when the prescribed input operation is being received).  
All the references are in the same field of endeavor as the claimed invention (i.e., hand input/gesture recognition), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teaching of Ogawawara/Tsuda to include the feature of determining whether the user uses left hand or right hand input disclosed in Kawamoto to achieve the claimed invention such that the hand processing is based on direction of a gravitational acceleration as claimed.  One would be motivated to make such a combination is to facilitate one-handed operation of a portable electronic device (Kawamoto: see ¶ 0013).
As to claim 3, the rejection of claim 2 is incorporated.  Ogasawara/Tsuda and Kawamoto further teach: 
wherein the hand recognition processing unit performs the hand recognition process for the right hand in a case where the direction of the portable terminal is a direction in which a right portion of the portable terminal is directed in the direction of the gravitational acceleration, and performs the hand recognition process for the left hand in a case where the direction of the portable terminal is a direction in which a left portion of the portable terminal is directed in the direction of the gravitational acceleration (Ogasawara: see ¶ 0129, 0172.  Kawamoto: see ¶ 0015, 0083, 0087; the portable electronic device further includes an acceleration sensor for detecting an attitude of the portable electronic device based on a direction of gravity. The control portion switches the display mode of the display portion to either one of the right-hand display mode and the left-hand display mode, in accordance with the attitude of the portable electronic device when the prescribed input operation is being received). 
All the references are in the same field of endeavor as the claimed invention (i.e., hand input/gesture recognition), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teaching of Ogawawara/Tsuda to include the feature of determining whether the user uses left hand or right hand input disclosed in Kawamoto to achieve the claimed invention such that the hand processing is based on direction of a gravitational acceleration as claimed.  One would be motivated to make such a combination is to facilitate one-handed operation of a portable electronic device (Kawamoto: see ¶ 0013).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s Statement of reason of Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a program, a recognition apparatus, and a recognition method for improving a recognition accuracy of a hand recognition process. A hand recognition process for recognizing, according to a posture of a portable terminal including an optical sensor that are received light, a hand reflected in an image by sensing of the optical sensor, a hand recognition, process for a left hand or a hand recognition process for a right hand, is performed. 
Claims 5-8 when considered as a whole, are allowable over the prior art of record.  
The prior arts of record do not teach or suggest the particular combination of steps or elements as recited in claims 5-8.  For example, the prior art does not teach or suggest the steps of: “wherein the optical sensor is configured in a line asymmetric configuration by which an imaging target image obtained by sensing a predetermined imaging target by the portable terminal in a predetermined posture and an imaging target image obtained by sensing an imaging target line symmetric to the predetermined imaging target by the portable terminal in a posture line symmetric to the predetermined posture are not line symmetric to each other,” as claimed in claim 5; or the steps of : “wherein the hand recognition process for the left hand is a hand recognition process for one of the image and a reversal image that is a left-right reversed image of the image, and the hand recognition process for the right hand is a hand recognition process for the other of the image and the reversal image,” as claimed in claim 6; or the steps of : “wherein the optical sensor is configured in a line symmetric configuration by which an imaging target image obtained by sensing a predetermined imaging target by the portable terminal in a predetermined posture and an imaging target image obtained by sensing an imaging target line symmetric to the predetermined imaging target by the portable terminal in a posture line symmetric to the predetermined posture are line symmetric to each other,” as claimed in claim 7; or the steps of: “wherein, according to a configuration of the optical sensor, either78SYP329365 a hand recognition process of a dictionary selection method for performing, as the hand recognition process for the left hand, a hand recognition process that uses a dictionary for the left hand and performing, as the hand recognition process for the right hand, a hand recognition process that uses a dictionary for the right hand is performed, or a hand recognition process of a reversal method for performing, as the hand recognition process for the left hand, a hand recognition process for one of the image and a reversal image that is a left-right reversed image of the image and performing, as the hand recognition process for the right hand, a hand recognition process for the other of the image and the reversal image is performed.”

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. Fujii et al. (US 2016/0041721) – a display control unit acquires information regarding the orientation or position of the portable terminal from the sensor and determines a display mode of the icon or object in accordance with a change in the orientation or position of the portable terminal.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174